Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1, 3-9, and 11-16 are currently pending.
2.	Claims 2 and 10 are canceled.
3.	Claims 1, 3-9, and 11-16 are currently amended.
4.	The 112(a) and 112(b) rejections to Claim 1 have been overcome.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 3-6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kido (US 20150039212 A1) in view of Kim (US 20190043353 A1), and in further view of Ben Shalom (US 20160318490 A1).
9.	Regarding Claim 1, Kido teaches a vehicle… device comprising a memory and one or more processors that execute computer-executable instructions stored in the memory, wherein the one or more processors execute the computer-executable instructions to cause the vehicle control device to (Kido: [0048] and [0049] "The data holding unit 152 [memory] is comprised of one or more RAMs, one or more flash memories, one or more HDDs, etc., and holds various information required for processing of each functional unit illustrated below. In addition, the data holding unit 152 temporarily holds the image data received from the imaging devices 110."  Also, "The central controlling unit 154 [processor] is comprised of one or more integrated circuits, including one or more central processing units (CPUs), one or more ROMs where one or more programs [execute instructions] or the like are stored, and one or more RAMs as work areas or the like."):
Recognize at least one recognized traffic light that displays a signal for traffic in a user's own vehicle lane where the user's own vehicle is traveling (Kido: [0038] and [0039] "In such vehicles equipped with a vehicle exterior environment recognition device that recognizes the environment outside the vehicle, a traveling state of the vehicle which equips the vehicle exterior environment recognition device (hereinafter, may simply be referred to as "the vehicle") is controlled by the color (i.e., traffic light color) of a traffic light [recognized traffic light] located ahead of the vehicle. For instance, if the traffic light color of the traffic light ahead of the vehicle is red [display signal] during the travel under ACC, braking may be applied to bring the vehicle to a stopping state."  Also, "Here, the course of the vehicle may be grasped based on a lane line on a road surface, and a traffic light existing on the course [users own vehicle lane] of the vehicle may be used as the control input of the vehicle."); 
In a case where the at least one recognized traffic light includes a plurality of recognized traffic lights and when a difference between a distance from the user's own vehicle to one recognized traffic light of the plurality of recognized traffic lights and a distance from the user's own vehicle to another recognized traffic light of the plurality of recognized traffic lights is less than a first predetermined distance or when a distance from the one recognized traffic light to the other recognized traffic light is less than a second predetermined distance, 2set the one recognized traffic light and the other recognized traffic light as a plurality of close traffic lights (Kido: [0057] and [0079] "Then, the traffic light identifying module groups the subject part [recognized traffic light], and other subject parts [plurality of recognized traffic lights] of which the differences are within a predetermined range [less than second predetermined distance], because the other subject parts can be considered to correspond to the same object (i.e., the same identification numbers are assigned) [plurality of close traffic lights]."  Also, "The signal group generating module 172 groups one or more traffic lights [plurality of traffic lights] located within a range [less than first predetermined distance] where the acquired depth distance [distance from users own vehicle to recognition traffic light] is defined in advance to generate a traffic light group. In this example, multiple traffic light groups may be formed so as to be spaced from each other in the depth direction."); 
Set at least one of the plurality of close traffic lights as an attention-needing traffic light for the user's own vehicle, on a basis of a positional relation between the user's own vehicle and the close traffic lights (Kido: [0077] and [0078] "As the traveling path is thus identified, the traffic light [attention needing traffic light] to be used as the control input can be identified based on the traveling path [users vehicle position]. The traffic light to be used as the control input is identified from one or more traffic lights."  Also, "Returning to FIG. 2, the depth distance acquiring module 170 acquires a depth distance [positional relation] which is a distance ahead of the vehicle 1 from the vehicle 1 [users own vehicle] to the traffic light [close traffic light] identified by the traffic light identifying module based on the distance image 212.");
A recognized shape of the signal displayed by the other of the plurality of close traffic… (Kido: [0058] "Next, the traffic light identifying module determines whether the subject part group 220 satisfies predetermined conditions, such as a height range (e.g., 4.5 to 7.0 m), a width range (e.g., 0.05 to 0.2 m), the shape (e.g., circular) which are associated with the object. Here, for the shape, the shape is compared [recognized shape] with a template which is associated with the object in advance (pattern matching), and the condition is determined to be satisfied when the correlation is a predetermined value or greater.").
Kido fails to teach a vehicle control device that performs travel control of a user's own vehicle at least partially automatically, the vehicle control device… to: switch the attention-needing traffic light to another of the plurality of close traffic lights in accordance with a recognized shape of the signal displayed by the other of the plurality of close traffic lights that changes as the user's own vehicle approaches the other of the plurality of close traffic lights; and perform at least acceleration/ deceleration control for the user's own vehicle in accordance with the signal displayed by the attention-needing traffic light.
However, in the same field of endeavor, Kim teaches a vehicle control device that performs travel control of a user's own vehicle at least partially automatically, the vehicle control device… to (Kim: [0003] "In one, non-limiting, exemplary embodiment of the present disclosure, a system for semi-autonomous or autonomous operation [at least partially autonomous] of a host vehicle includes intersection location data, at least one detector, and a controller [vehicle control device]."): 
Perform at least acceleration/ deceleration control for the user's own vehicle in accordance with the signal displayed by the attention-needing traffic light (Kim: [0012] and [0022] "As part of a fully automated vehicle [assistance control], the system 22 may control the speed [acceleration], direction (e.g., steering), brakes [deceleration], and other aspects of the operation of the host vehicle 20 necessary for the host vehicle 20 to travel in various lanes of intersecting roadways 26A, 26B, and maneuver through the intersection 24, without interaction from an occupant, or operator 28 (see FIG. 4) situated within the host vehicle 20."  Also, "In one embodiment, the right-of way module 72 may receive a signal 82 from the object detection device 56 indicative of a sensed light color [signal displayed] (i.e., red or green) from the traffic light 32 [attention needing traffic light] to determine right-of-way.").
Kido and Kim are considered to be analogous to the claimed invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kido to incorporate the teachings of Kim to control the acceleration and deceleration of a vehicle because it provides the benefit of using the recognized traffic environment to safely navigate through an intersection with traffic lights.  Kido is related to restricting a traveling path of a vehicle by recognizing the external environment.  Kim is related to an autonomous vehicle that is controlled when travelling though intersections with traffic lights.  Therefore, the combination of Kido and Kim provides the benefit of autonomous vehicle control to increase vehicle and passenger safety while approaching and navigating through an intersection.  
	Kido and Kim fail to teach switching the attention-needing traffic light to another of the plurality of close traffic lights in accordance with a recognized shape of the signal displayed by the other of the plurality of close traffic lights that changes as the user's own vehicle approaches the other of the plurality of close traffic lights.
	However, in the same field of endeavor, Ben Shalom teaches switching the attention-needing traffic light to another of the plurality of close traffic lights in accordance with a recognized shape of the signal displayed by the other of the plurality of close traffic lights that changes as the user's own vehicle approaches the other of the plurality of close traffic lights (Ben Shalom: [0186] and [0189] "In some embodiments, processing unit 110 may rank the relevancy of the traffic light fixtures identified in the at least one acquired image. The traffic light fixture having the highest value of relevancy ranking may be determined to be the relevant traffic light fixture."  Also, "In some embodiments, the relevancy ranking may change when vehicle 200 approaches the junction [switch attention needing traffic light as users own vehicle approaches other close traffic lights]. For instance, the orientation of the traffic light fixture may change from different points on the road, thus, the distance to the junction may impact the probability that a given traffic light fixture is relevant to vehicle 200. Accordingly, the relevancy ranking may be associated with a confidence level, which may take into account factors [in accordance with shape of signal], such as distance to a junction, when assessing traffic light fixtures. Further, processing unit 110 may periodically or constantly update the relevancy ranking of the traffic light fixtures when the confidence level is below a certain predetermined threshold." Note that a skilled practitioner would recognize that, as the orientation of the traffic light fixture changes as the vehicle approaches the intersection, the shape of the traffic light signal would also change.  Also, note that a skilled practitioner would recognize that the relevancy ranking of the traffic light fixture changes the traffic light that needs to be paid attention to by the vehicle.  Therefore, when the relevancy ranking changes, so does the attention needing traffic light.)
Kido, Kim, and Ben Shalom are considered to be analogous to the claimed invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kido and Kim to incorporate the teachings of Ben Shalom to switch the traffic light that the vehicle needs to pay attention to while approaching a plurality of traffic lights because it provides the benefit of controlling the vehicle for the safety of the vehicle, other vehicles, and passengers of the vehicles.  Kido recognizes traffic lights as close traffic lights based on the distance between the vehicle and the traffic lights.  Ben Shalom also recognizes traffic lights and teaches that the attention needing traffic light is affected by the distance of the vehicle to the junction.  Therefore, it would have been obvious to combine Ben Shalom with Kido and Kim because Ben Shalom identifies the attention needing traffic light based on the orientation (or shape) and distance to the junction, which provides the benefit of vehicle control through junction with multiple traffic lights.
10.	Regarding Claim 3, Kido, Kim, and Ben Shalom remains as applied above in Claim 1, and further, Kido teaches detect the at least one recognized traffic light in different detection directions with respect to the user's own vehicle (Kido: [0054] "Returning to FIG. 2, the 3D positional information generating module 162 converts the parallax information [recognized traffic lights in different directions] for every block in the detection area 214 into three-dimensional (3D) positional information containing a horizontal (lateral) distance, a height, and a depth distance [detection direction with respect to users vehicle] by using so-called a stereo method based on the distance image 212 generated in the image processing module 160.");
And, set the at least one of the plurality of close traffic lights as the attention-needing traffic light for the user's own vehicle in accordance with a distance between the user's own vehicle and the plurality of close traffic lights (Kido: [0077] and [0078] "As the traveling path is thus identified, the traffic light [set attention needing traffic light] to be used as the control input can be identified based on the traveling path. The traffic light to be used as the control input is identified from one or more traffic lights [from plurality of close traffic lights]."  Also, "Returning to FIG. 2, the depth distance acquiring module 170 acquires a depth distance [in accordance with distance] which is a distance [distance between] ahead of the vehicle 1 from the vehicle 1 [users own vehicle] to the traffic light [close traffic light] identified by the traffic light identifying module based on the distance image 212.")3.  
11.	Regarding Claim 4, Kido, Kim, and Ben Shalom remains as applied above in Claim 1, and further, Kido teaches to determine that an adjacent lane that is adjacent to the user's own vehicle lane exists, upon detection of the adjacent lane or detection of an adjacent vehicle that travels adjacent to the user's own vehicle in a same direction (Kido: [0039] "Here, the course of the vehicle may be grasped based on a lane line on a road surface [lane determination, determine adjacent lane], and a traffic light existing on the course of the vehicle [users own vehicle lane] may be used as the control input of the vehicle."); 
When the adjacent lane exists, distinguish between the at least one recognized traffic light that displays the signal for the traffic in the user's own vehicle lane and an adjacent lane traffic light that displays a signal for traffic in the adjacent lane; and exclude from the at least one recognized traffic light, the adjacent lane traffic light (Kido: [0096] "Thus, if the traffic lights exist only on either one of left or right side of the traveling path, when the traffic lights are located close enough to satisfy the predetermined conditions, the traffic lights can be used as the control inputs [recognition traffic light in users vehicle lane], and, on the other hand, when the traffic lights are not located close enough, they can be regarded as the traffic lights of a different course [traffic light for adjacent lane] from the traveling course of the vehicle 1, and can be excluded from the control inputs [exclude recognized traffic light in adjacent lane].").  
12.	Regarding Claim 5, Kido, Kim, and Ben Shalom remains as applied above in Claim 1, and further, Kim teaches when a preceding vehicle ahead of the user's own vehicle accelerates, acceleration of the user's own vehicle until the user's own vehicle passes a stop line corresponding to the at least one recognized traffic light (Kim: [0016], [0022], and [0029] "Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24 [acceleration not restricted]."  Also, "In one embodiment, the right-of way module 72 may receive a signal 82 from the object detection device 56 indicative of a sensed light color (i.e., red or green) from the traffic light 32 [at least one recognized traffic light] to determine right-of-way."  Also, "Preventing the host vehicle 20 [users own vehicle] from entering the intersection 24 [restrict acceleration] may be affected by a command signal 88 outputted to the vehicle control unit 54, or control override unit 52, from the determination module 78. The command signal 88 may control the acceleration device 54B and the braking device 54C causing the host vehicle 20 to approach the boundary 62 [stop line] as the leading vehicle 34 [preceding vehicle] initially departs, but not yet allowing the host vehicle 20 to enter the intersection 24.").  
13.	Regarding Claim 6, Kido, Kim, and Ben Shalom remains as applied above in Claim 1, and further, Kim teaches wherein when the user's own vehicle is in a stop state before a stop line corresponding to the at least one recognized traffic light and the at least one recognized traffic light keeps displaying, for a first predetermined time or more, a signal indicating that forward movement is prohibited (Kim: [0022] and [0028] "In one embodiment, the right-of way module 72 may receive a signal 82 from the object detection device 56 indicative of a sensed light color (i.e., red [signal indicating forward movement is prohibited] or green) from the traffic light 32 [at least one recognized traffic light] to determine right-of-way." Also, "The system 22 operates to keep the host vehicle 20 behind boundary 62 [stop behind stop line], by the object detection device 56."  Note a skilled practitioner would recognize that the vehicle is stopped until the controller determines the vehicle can travel again [predetermined time].), 
The one or more processors execute the computer-executable instructions to cause the vehicle control device to control the user's own vehicle to repeat traveling and stopping so that the user's own vehicle approaches the stop line corresponding to the at least one recognized traffic light (Kim: [0029] "The command signal 88 may control the acceleration device 54B and the braking device 54C causing the host vehicle 20 to approach the boundary 62 as the leading vehicle 34 initially departs, but not yet allowing the host vehicle 20 to enter the intersection 24."  Note a skilled practitioner would recognize that the vehicle approaches the stop line until the controller determines the vehicle can travel through the light.).  
14.	Regarding Claim 9, Kido teaches a vehicle… method comprising: recognizing a at least one recognized traffic light that displays a signal for traffic in a user's own vehicle lane where the user's own vehicle is traveling (Kido: [0038] and [0039] "In such vehicles equipped with a vehicle exterior environment recognition device that recognizes the environment outside the vehicle, a traveling state of the vehicle which equips the vehicle exterior environment recognition device (hereinafter, may simply be referred to as "the vehicle") is controlled by the color (i.e., traffic light color) of a traffic light [recognized traffic light] located ahead of the vehicle. For instance, if the traffic light color of the traffic light ahead of the vehicle is red [display signal] during the travel under ACC, braking may be applied to bring the vehicle to a stopping state."  Also, "Here, the course of the vehicle may be grasped based on a lane line on a road surface, and a traffic light existing on the course [users own vehicle lane] of the vehicle may be used as the control input of the vehicle.");
In a case where the at least one recognized traffic light includes a plurality of recognized traffic lights and when a difference between a distance from the user's own vehicle to one recognized traffic light of the plurality of recognized traffic lights and a distance from the user's own vehicle to another recognized traffic light of the plurality of recognized traffic lights is less than a first predetermined distance or when a distance from the one recognized traffic light to the other recognized traffic light is less 6than a second predetermined distance, setting the one recognized traffic light and the other recognized traffic light as a plurality of close traffic lights (Kido: [0057] and [0079] "Then, the traffic light identifying module groups the subject part [recognized traffic light], and other subject parts [plurality of recognized traffic lights] of which the differences are within a predetermined range [less than second predetermined distance], because the other subject parts can be considered to correspond to the same object (i.e., the same identification numbers are assigned) [plurality of close traffic lights]."  Also, "The signal group generating module 172 groups one or more traffic lights [plurality of traffic lights] located within a range [less than first predetermined distance] where the acquired depth distance [distance from users own vehicle to recognition traffic light] is defined in advance to generate a traffic light group. In this example, multiple traffic light groups may be formed so as to be spaced from each other in the depth direction."); 
Setting at least one of the plurality of close traffic lights as an attention-needing traffic light for the user's own vehicle on a basis of a positional relation between the user's own vehicle and the close traffic lights (Kido: [0077] and [0078] "As the traveling path is thus identified, the traffic light [attention needing traffic light] to be used as the control input can be identified based on the traveling path [users vehicle position]. The traffic light to be used as the control input is identified from one or more traffic lights."  Also, "Returning to FIG. 2, the depth distance acquiring module 170 acquires a depth distance [positional relation] which is a distance ahead of the vehicle 1 from the vehicle 1 [users own vehicle] to the traffic light [close traffic light] identified by the traffic light identifying module based on the distance image 212.");
A recognized shape of the signal displayed by the other of the plurality of close traffic… (Kido: [0058] "Next, the traffic light identifying module determines whether the subject part group 220 satisfies predetermined conditions, such as a height range (e.g., 4.5 to 7.0 m), a width range (e.g., 0.05 to 0.2 m), the shape (e.g., circular) which are associated with the object. Here, for the shape, the shape is compared [recognized shape] with a template which is associated with the object in advance (pattern matching), and the condition is determined to be satisfied when the correlation is a predetermined value or greater.").
Kido fails to teach a vehicle control method for performing travel control of a user's own vehicle at least partially automatically, the vehicle control method comprising: switching the attention-needing traffic light to another of the plurality of close traffic lights in accordance with a recognized shape of the signal displayed by the other of the plurality of close traffic lights that changes as the user's own vehicle approaches the other of the plurality of close traffic lights; and performing at least acceleration/ deceleration control for the user's own vehicle in accordance with the signal displayed by the attention-needing traffic light.  
	However, in the same field of endeavor, Kim teaches a vehicle control method for performing travel control of a user's own vehicle at least partially automatically, the vehicle control method comprising (Kim: [0003] "In one, non-limiting, exemplary embodiment of the present disclosure, a system for semi-autonomous or autonomous operation [at least partially autonomous] of a host vehicle includes intersection location data, at least one detector, and a controller [vehicle control device]."): 
And performing at least acceleration/ deceleration control for the user's own vehicle in accordance with the signal displayed by the attention-needing traffic light (Kim: [0012] and [0022] "As part of a fully automated vehicle [assistance control], the system 22 may control the speed [acceleration], direction (e.g., steering), brakes [deceleration], and other aspects of the operation of the host vehicle 20 necessary for the host vehicle 20 to travel in various lanes of intersecting roadways 26A, 26B, and maneuver through the intersection 24, without interaction from an occupant, or operator 28 (see FIG. 4) situated within the host vehicle 20."  Also, "In one embodiment, the right-of way module 72 may receive a signal 82 from the object detection device 56 indicative of a sensed light color [signal displayed] (i.e., red or green) from the traffic light 32 [attention needing traffic light] to determine right-of-way.").
Kido and Kim are considered to be analogous to the claimed invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kido to incorporate the teachings of Kim to control the acceleration and deceleration of a vehicle because it provides the benefit of using the recognized traffic environment to safely navigate through an intersection with traffic lights.  Kido is related to restricting a traveling path of a vehicle by recognizing the external environment.  Kim is related to an autonomous vehicle that is controlled when travelling though intersections with traffic lights.  Therefore, the combination of Kido and Kim provides the benefit of autonomous vehicle control to increase vehicle and passenger safety while approaching and navigating through an intersection.  
	Kido and Kim fails to teach switching the attention-needing traffic light to another of the plurality of close traffic lights in accordance with a recognized shape of the signal displayed by the other of the plurality of close traffic lights that changes as the user's own vehicle approaches the other of the plurality of close traffic lights.
	However, in the same field of endeavor, Ben Shalom teaches switching the attention-needing traffic light to another of the plurality of close traffic lights in accordance with a recognized shape of the signal displayed by the other of the plurality of close traffic lights that changes as the user's own vehicle approaches the other of the plurality of close traffic lights (Ben Shalom: [0186] and [0189] "In some embodiments, processing unit 110 may rank the relevancy of the traffic light fixtures identified in the at least one acquired image. The traffic light fixture having the highest value of relevancy ranking may be determined to be the relevant traffic light fixture."  Also, "In some embodiments, the relevancy ranking may change when vehicle 200 approaches the junction [switch attention needing traffic light as users own vehicle approaches other close traffic lights]. For instance, the orientation of the traffic light fixture may change from different points on the road, thus, the distance to the junction may impact the probability that a given traffic light fixture is relevant to vehicle 200. Accordingly, the relevancy ranking may be associated with a confidence level, which may take into account factors [in accordance with shape of signal], such as distance to a junction, when assessing traffic light fixtures. Further, processing unit 110 may periodically or constantly update the relevancy ranking of the traffic light fixtures when the confidence level is below a certain predetermined threshold." Note that a skilled practitioner would recognize that, as the orientation of the traffic light fixture changes as the vehicle approaches the intersection, the shape of the traffic light signal would also change.  Also, note that a skilled practitioner would recognize that the relevancy ranking of the traffic light fixture changes the traffic light that needs to be paid attention to by the vehicle.  Therefore, when the relevancy ranking changes, so does the attention needing traffic light.)
Kido, Kim, and Ben Shalom are considered to be analogous to the claimed invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kido and Kim to incorporate the teachings of Ben Shalom to switch the traffic light that the vehicle needs to pay attention to while approaching a plurality of traffic lights because it provides the benefit of controlling the vehicle for the safety of the vehicle, other vehicles, and passengers of the vehicles.  Kido recognizes traffic lights as close traffic lights based on the distance between the vehicle and the traffic lights.  Ben Shalom also recognizes traffic lights and teaches that the attention needing traffic light is affected by the distance of the vehicle to the junction.  Therefore, it would have been obvious to combine Ben Shalom with Kido and Kim because Ben Shalom identifies the attention needing traffic light based on the orientation (or shape) and distance to the junction, which provides the benefit of vehicle control through junction with multiple traffic lights.
15.	Regarding Claim 11, Kido, Kim, and Ben Shalom remains as applied above in Claim 9, and further, Kido teaches detecting the at least one recognized traffic light in different detection directions with respect to the user's own vehicle (Kido: [0054] "Returning to FIG. 2, the 3D positional information generating module 162 converts the parallax information [recognized traffic lights in different directions] for every block in the detection area 214 into three-dimensional (3D) positional information containing a horizontal (lateral) distance, a height, and a depth distance [detection direction with respect to users vehicle] by using so-called a stereo method based on the distance image 212 generated in the image processing module 160.");
And setting the at least one of the plurality of close traffic lights as the attention-needing traffic light for the user's own vehicle in accordance with a distance between the user's own vehicle and the plurality of close traffic lights (Kido: [0077] and [0078] "As the traveling path is thus identified, the traffic light [set attention needing traffic light] to be used as the control input can be identified based on the traveling path. The traffic light to be used as the control input is identified from one or more traffic lights [from plurality of close traffic lights]."  Also, "Returning to FIG. 2, the depth distance acquiring module 170 acquires a depth distance [in accordance with distance] which is a distance [distance between] ahead of the vehicle 1 from the vehicle 1 [users own vehicle] to the traffic light [close traffic light] identified by the traffic light identifying module based on the distance image 212.")3.  
16.	Regarding Claim 12, Kido, Kim, and Ben Shalom remains as applied above in Claim 9, and further, Kido teaches determining that an adjacent lane that is adjacent to the user's own vehicle lane exists, upon detection of the adjacent lane or detection of an adjacent vehicle that travels adjacent to the user's own vehicle in a same direction (Kido: [0039] "Here, the course of the vehicle may be grasped based on a lane line on a road surface [lane determination, determine adjacent lane], and a traffic light existing on the course of the vehicle [users own vehicle lane] may be used as the control input of the vehicle.");
When the adjacent lane exists, distinguishing between the at least one recognized traffic light that displays the signal for the traffic in the user's own vehicle lane and an adjacent lane traffic light that displays a signal for traffic in the adjacent lane; and excluding from the at least one recognized traffic the adjacent lane traffic light (Kido: [0096] "Thus, if the traffic lights exist only on either one of left or right side of the traveling path, when the traffic lights are located close enough to satisfy the predetermined conditions, the traffic lights can be used as the control inputs [recognition traffic light in users vehicle lane], and, on the other hand, when the traffic lights are not located close enough, they can be regarded as the traffic lights of a different course [traffic light for adjacent lane] from the traveling course of the vehicle 1, and can be excluded from the control inputs [exclude recognized traffic light in adjacent lane]."). 
17.	Regarding Claim 13, Kido, Kim, and Ben Shalom remains as applied above in Claim 9, and further, Kim teaches when a preceding vehicle ahead of the user's own vehicle accelerates, restricting acceleration of the user's own vehicle until the user's own vehicle passes a stop line corresponding to the at least one recognized traffic light (Kim: [0016], [0022], and [0029] "Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24 [acceleration not restricted]."  Also, "In one embodiment, the right-of way module 72 may receive a signal 82 from the object detection device 56 indicative of a sensed light color (i.e., red or green) from the traffic light 32 [at least one recognized traffic light] to determine right-of-way."  Also, "Preventing the host vehicle 20 [users own vehicle] from entering the intersection 24 [restrict acceleration] may be affected by a command signal 88 outputted to the vehicle control unit 54, or control override unit 52, from the determination module 78. The command signal 88 may control the acceleration device 54B and the braking device 54C causing the host vehicle 20 to approach the boundary 62 [stop line] as the leading vehicle 34 [preceding vehicle] initially departs, but not yet allowing the host vehicle 20 to enter the intersection 24."). 
18.	Regarding Claim 14, Kido, Kim, and Ben Shalom remains as applied above in Claim 9, and further, Kim teaches when the user's own vehicle is in a stop state before a stop line 8corresponding to the at least one recognized traffic light and the at least one recognized traffic light keeps displaying, for a first predetermined time or more, a signal indicating that forward movement is prohibited (Kim: [0022] and [0028] "In one embodiment, the right-of way module 72 may receive a signal 82 from the object detection device 56 indicative of a sensed light color (i.e., red [signal indicating forward movement is prohibited] or green) from the traffic light 32 [at least one recognized traffic light] to determine right-of-way." Also, "The system 22 operates to keep the host vehicle 20 behind boundary 62 [stop behind stop line], by the object detection device 56."  Note a skilled practitioner would recognize that the vehicle is stopped until the controller determines the vehicle can travel again [predetermined time].),
Controlling the user's own vehicle to repeat traveling and stopping so that the user's own vehicle approaches the stop line corresponding to the at least one recognized traffic light (Kim: [0029] "The command signal 88 may control the acceleration device 54B and the braking device 54C causing the host vehicle 20 to approach the boundary 62 as the leading vehicle 34 initially departs, but not yet allowing the host vehicle 20 to enter the intersection 24."  Note a skilled practitioner would recognize that the vehicle approaches the stop line until the controller determines the vehicle can travel through the light.).  
19.	Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kido (US 20150039212 A1) in view of Kim (US 20190043353 A1), in further view of Ben Shalom (US 20160318490 A1), and in further view of Engel (US 20170291608 A1).
20.	Regarding Claim 7, Kido, Kim, and Ben Shalom remains as applied above in Claim 1, and further, Kido teaches in a case where a time for which the at least one recognized traffic light displays a signal indicating that forward movement is allowed is less than a second predetermined time… (Kido: [0055] and [0060] "In this example, the object identifying module 164 functions as a traffic light identifying module that identifies one or more traffic lights located ahead of the vehicle 1 [recognized traffic light], and the traffic light color (red, yellow, or green [signal indicating forward movement is allowed]) which each traffic light emits."  Also, "As described above, in this example, it is necessary to identify the traffic light to be used as the control input of the vehicle 1 from one or more traffic lights recognized within the detection area 214 ahead of the vehicle 1, and to control the traveling state of the vehicle 1 based on the traffic light color [traffic light displays signal]."  Note that the traffic light identifying module can determine a green light and determine the control input for the green light.  Also note that a yellow light can be detected and perform the control input associated with a yellow light.),
When the position of the user's own vehicle is the merging point, set the plurality of close traffic lights as merging traffic lights each displaying a signal to control traffic at the merging point; and set at least one of a plurality of the merging traffic lights as the attention-needing traffic light for the user's own vehicle (Kido: [0057], [0077], and [0078] "Then, the traffic light identifying module groups the subject part, and other subject parts of which the differences are within a predetermined range, because the other subject parts can be considered to correspond to the same object (i.e., the same identification numbers are assigned) [close traffic lights]."  Also, "As the traveling path is thus identified, the traffic light [attention needing traffic light] to be used as the control input can be identified based on the traveling path [user’s vehicle position]. The traffic light to be used as the control input is identified from one or more traffic lights [plurality of traffic lights]."  Also, "Returning to FIG. 2, the depth distance acquiring module 170 acquires a depth distance which is a distance ahead of the vehicle 1 from the vehicle 1 [user’s own vehicle] to the traffic light [close traffic light] identified by the traffic light identifying module based on the distance image 212."  Note that the close traffic light is identified as the attention-needing traffic light because the close light is being used for the control input, which can be used to merge the vehicle.).
Kido, Kim, and Ben Shalom fails to teach recognizing a position of the user's own vehicle as a merging point where a frontage road merges with a main lane.
	However, in the same field of endeavor, Engel teaches recognizing a position of the user's own vehicle as a merging point where a frontage road merges with a main lane (Engel: [0039] "In addition, the maneuvering vehicle 10 [user’s own vehicle] determines an approach period [merging point] in which it will presumably reach the maneuvering area 12."  Note that Figure 1 recognizes the merging area between the frontage road [road maneuvering vehicle is on (on ramp)] and the main lane (14 in Figure 1).).
	Kido, Kim, Ben Shalom, and Engel are considered to be analogous to the claimed invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kido, Kim, and Ben Shalom to incorporate the teachings of Engel to merge a vehicle with a main lane because adding additional scenarios used in autonomous control provides the benefit of controlling a vehicle through a stop light and merging a vehicle onto another road.  The autonomous control can also provide the benefit of increased vehicle and passenger safety for the own vehicle and surrounding vehicles.
21.	Regarding Claim 8, Kido, Kim, and Ben Shalom remains as applied above in Claim 1, and further, Kido teaches when the position of the user's own vehicle is the merging point, set the plurality of close traffic lights as merging traffic lights each displaying a signal to control traffic at the merging point; and set at least one of the merging traffic lights as the attention-needing traffic light for the user's own vehicle (Kido: [0057], [0077], and [0078] "Then, the traffic light identifying module groups the subject part, and other subject parts of which the differences are within a predetermined range, because the other subject parts can be considered to correspond to the same object (i.e., the same identification numbers are assigned) [close traffic lights]."  Also, "As the traveling path is thus identified, the traffic light [attention needing traffic light] to be used as the control input can be identified based on the traveling path [user’s vehicle position]. The traffic light to be used as the control input is identified from one or more traffic lights [plurality of traffic lights]."  Also, "Returning to FIG. 2, the depth distance acquiring module 170 acquires a depth distance which is a distance ahead of the vehicle 1 from the vehicle 1 [user’s own vehicle] to the traffic light [close traffic light] identified by the traffic light identifying module [attention need traffic light setting unit] based on the distance image 212."  Note that the close traffic light is identified as the attention-needing traffic light because the close light is being used for the control input, which can be used to merge the vehicle.).
	Kido, Kim, and Ben Shalom fails to teach in a case where an oncoming vehicle does not exist and the user's own vehicle lane is curved, recognize a position of the user's own vehicle as a merging point where a frontage road merges with a main lane.
However, in the same field of endeavor, Engel teaches in a case where an oncoming vehicle does not exist and the user's own vehicle lane is curved, recognize a position of the user's own vehicle as a merging point where a frontage road merges with a main lane (Engel: [0024] "The maneuvering vehicle may determine an approach period in which it will presumably reach the maneuvering area. For this purpose, the maneuvering vehicle [user’s own vehicle] predicts the theoretically shortest approach period to the maneuvering area and the theoretically longest approach period to the maneuvering area taking into account its driving situation and possibly necessary delays to its journey. The shortest approach period may depend on the speed of the traffic in the area surrounding the maneuvering vehicle [depends on vehicles in or not in the area], the traffic rules to be complied with and the driving speeds which are predefined by the course of the road and can be implemented."  Note that in Figure 1, the maneuvering vehicle in on a curved frontage road.).
Kido, Kim, Ben Shalom, and Engel are considered to be analogous to the claimed invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kido, Kim, and Ben Shalom to incorporate the teachings of Engel to merge a vehicle with a main lane because adding additional scenarios used in autonomous control provides the benefit of controlling a vehicle through a stop light and merging a vehicle onto another road.  The autonomous control can also provide the benefit of increased vehicle and passenger safety for the own vehicle and surrounding vehicles.
22.	Regarding Claim 15, Kido, Kim, and Ben Shalom remains as applied above in Claim 9, and further, Kido teaches in a case where a time for which the at least one recognized traffic light displays a signal indicating that forward movement is allowed is less than a second predetermined time… (Kido: [0055] and [0060] "In this example, the object identifying module 164 functions as a traffic light identifying module that identifies one or more traffic lights located ahead of the vehicle 1 [recognized traffic light], and the traffic light color (red, yellow, or green [signal indicating forward movement is allowed]) which each traffic light emits."  Also, "As described above, in this example, it is necessary to identify the traffic light to be used as the control input of the vehicle 1 from one or more traffic lights recognized within the detection area 214 ahead of the vehicle 1, and to control the traveling state of the vehicle 1 based on the traffic light color [traffic light displays signal]."  Note that the traffic light identifying module can determine a green light and determine the control input for the green light.  Also note that a yellow light can be detected and perform the control input associated with a yellow light.),
When the position of the user's own vehicle is the merging point, setting the plurality of close traffic lights as merging traffic lights each displaying a signal to control traffic at the merging point; and, setting at least one of a plurality of the merging traffic lights is set as the attention-needing traffic light for the user's own vehicle (Kido: [0057], [0077], and [0078] "Then, the traffic light identifying module groups the subject part, and other subject parts of which the differences are within a predetermined range, because the other subject parts can be considered to correspond to the same object (i.e., the same identification numbers are assigned) [close traffic lights]."  Also, "As the traveling path is thus identified, the traffic light [attention needing traffic light] to be used as the control input can be identified based on the traveling path [user’s vehicle position]. The traffic light to be used as the control input is identified from one or more traffic lights [plurality of traffic lights]."  Also, "Returning to FIG. 2, the depth distance acquiring module 170 acquires a depth distance which is a distance ahead of the vehicle 1 from the vehicle 1 [user’s own vehicle] to the traffic light [close traffic light] identified by the traffic light identifying module based on the distance image 212."  Note that the close traffic light is identified as the attention-needing traffic light because the close light is being used for the control input, which can be used to merge the vehicle.).
	Kido, Kim, and Ben Shalom fails to teach recognizing a position of the user's own vehicle as a merging point where a frontage road merges with a main lane.
	However, in the same field of endeavor, Engel teaches recognizing a position of the user's own vehicle as a merging point where a frontage road merges with a main lane (Engel: [0039] "In addition, the maneuvering vehicle 10 [user’s own vehicle] determines an approach period [merging point] in which it will presumably reach the maneuvering area 12."  Note that Figure 1 recognizes the merging area between the frontage road [road maneuvering vehicle is on (on ramp)] and the main lane (14 in Figure 1).).
Kido, Kim, Ben Shalom, and Engel are considered to be analogous to the claimed invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kido, Kim, and Ben Shalom to incorporate the teachings of Engel to merge a vehicle with a main lane because adding additional scenarios used in autonomous control provides the benefit of controlling a vehicle through a stop light and merging a vehicle onto another road.  The autonomous control can also provide the benefit of increased vehicle and passenger safety for the own vehicle and surrounding vehicles.
23.	Regarding Claim 16, Kido, Kim, and Ben Shalom remains as applied above in Claim 9, and further, Kido teaches when the position of the user's own vehicle is the merging point, setting the plurality of close traffic lights as merging traffic lights each displaying a signal to control traffic at the merging point; and, setting at least one of the merging traffic lights set as the attention-needing traffic light for the user's own vehicle (Kido: [0057], [0077], and [0078] "Then, the traffic light identifying module groups the subject part, and other subject parts of which the differences are within a predetermined range, because the other subject parts can be considered to correspond to the same object (i.e., the same identification numbers are assigned) [close traffic lights]."  Also, "As the traveling path is thus identified, the traffic light [attention needing traffic light] to be used as the control input can be identified based on the traveling path [user’s vehicle position]. The traffic light to be used as the control input is identified from one or more traffic lights [plurality of traffic lights]."  Also, "Returning to FIG. 2, the depth distance acquiring module 170 acquires a depth distance which is a distance ahead of the vehicle 1 from the vehicle 1 [user’s own vehicle] to the traffic light [close traffic light] identified by the traffic light identifying module [attention need traffic light setting unit] based on the distance image 212."  Note that the close traffic light is identified as the attention-needing traffic light because the close light is being used for the control input, which can be used to merge the vehicle.).
	Kido, Kim, and Ben Shalom fails to teach in a case where an oncoming vehicle does not exist and the user's own vehicle lane is curved, recognizing a position of the user's own vehicle as a merging point where a frontage road merges with a main lane.
However, in the same field of endeavor, Engel teaches in a case where an oncoming vehicle does not exist and the user's own vehicle lane is curved, recognizing a position of the user's own vehicle as a merging point where a frontage road merges with a main lane (Engel: [0024] "The maneuvering vehicle may determine an approach period in which it will presumably reach the maneuvering area. For this purpose, the maneuvering vehicle [user’s own vehicle] predicts the theoretically shortest approach period to the maneuvering area and the theoretically longest approach period to the maneuvering area taking into account its driving situation and possibly necessary delays to its journey. The shortest approach period may depend on the speed of the traffic in the area surrounding the maneuvering vehicle [depends on vehicles in or not in the area], the traffic rules to be complied with and the driving speeds which are predefined by the course of the road and can be implemented."  Note that in Figure 1, the maneuvering vehicle in on a curved frontage road.).
Kido, Kim, Ben Shalom, and Engel are considered to be analogous to the claimed invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kido, Kim, and Ben Shalom to incorporate the teachings of Engel to merge a vehicle with a main lane because adding additional scenarios used in autonomous control provides the benefit of controlling a vehicle through a stop light and merging a vehicle onto another road.  The autonomous control can also provide the benefit of increased vehicle and passenger safety for the own vehicle and surrounding vehicles.
Response to Arguments
24.	Applicant’s arguments, see Pages 12-13, filed 3/21/2022, with respect to Claim 1 has been fully considered and are persuasive.  The 112(a) and 112(b) of Claim 1 has been withdrawn.
25.	With reference to the rejection of the claims under U.S.C 103, the applicant made several assertions.  First, the applicant has alleged “the examiner has not provided a convincing or persuasive argument why it would be appropriate to combine the references in the manner suggested by the examiner.”  Second, the applicant has alleged “the combination of cited references fails to teach or suggest the foregoing recitations of the independent claims” referring to the amended subject matter of Claim 1 (and Claim 9 recites similar subject matter) that recites: “switch the attention-needing traffic light to another of the plurality of close traffic lights in accordance with a recognized shape of the signal displayed by the other of the plurality of close traffic lights that changes as the user’s own vehicle approaches the other of the plurality of the close traffic lights.”
26.	Applicant's argument filed 3/21/2022 have been fully considered but they are not persuasive.  In response to the first allegation, the applicant alleged “the examiner has not provided a convincing or persuasive argument why it would be appropriate to combine the references in the manner suggested by the examiner.”  The examiner respectfully disagrees.  Kido and Kim are in the same field of endeavor of vehicle control.  Kido is related to restricting a traveling path of a vehicle by recognizing the external environment.  Kim is related to an autonomous vehicle that is controlled when travelling though intersections with traffic lights.  Therefore, it would have been obvious for one skilled in the art before the effective filing date of the invention to combine Kido and Kim to control the acceleration and deceleration of a vehicle because it provides the benefit of using the recognized traffic environment to safely navigate through an intersection with traffic lights.  The combination of Kido and Kim provides the benefit of autonomous vehicle control to increase vehicle and passenger safety while approaching and navigating through an intersection.
27.	Applicant’s arguments with respect to Claim 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In response to the second allegation, the applicant alleged “the combination of cited references fails to teach or suggest the foregoing recitations of the independent claims” referring to the amended subject matter of Claim 1 (and Claim 9 recites similar subject matter) that recites: “switch the attention-needing traffic light to another of the plurality of close traffic lights in accordance with a recognized shape of the signal displayed by the other of the plurality of close traffic lights that changes as the user’s own vehicle approaches the other of the plurality of the close traffic lights.” Claims 1 and 9 are now rejected in view of Kido (US 20150039212 A1), in view of Kim (US 20190043353 A1), and in further view of Ben Shalom (US 20160318490 A1).
28.	Kido (US 20150039212 A1) in view of Kim (US 20190043353 A1), in further view of Ben Shalom (US 20160318490 A1), and in further view of Engel (US 20170291608 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
29.	Claims 1, 2-9, and 11-16 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
30.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Joshi (US 20130211682 A1)
Sarkar (US 20180211530 A1)
Stein (US 20150210312 A1)

Conclusion
31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        


/ADAM D TISSOT/Primary Examiner, Art Unit 3663